DETAILED ACTION
This Office Action is in response to a Non-Final, filed on 12/22/2021. Claims 1 and 3-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specifications
The Applicant’s Remarks that were received on 12/22/2021 are persuasive due to the typographical mistakes occurring in the published version of the application from the specification as originally filed. The specification objection cited in the last office action (mailed on 09/30/2021) is withdrawn.

Response to Arguments
Applicant's Claim Amendments (filed on 12/22/2021) with respect to the 112(b) rejection of independent claim 1 that was cited in the office action (mailed on 09/30/2021) is persuasive due to amending the claim to address the indefiniteness due to the improper antecedent basis of "a first conductive resin layer" that led to the confusion with the limitation phrase as examined “a first non-conductive resin layer”. The 112(b) rejection of base claim 1 and dependent claims 3-16 are withdrawn.
Applicant's Claim Amendments (filed on 12/22/2021) with respect to the 112(b) rejection of independent claim 17 that was cited in the office action (mailed on 09/30/2021) is persuasive due to amending the claim to address the indefiniteness due to the improper antecedent basis of "a first conductive resin layer" that led to the confusion with the limitation phrase as examined “a first non-conductive resin layer”. The 112(b) rejection of base claim 17 and dependent claims 18-20 are withdrawn.

	In addressing the Applicant's Argument on pages 9-10 in Applicant’s Arguments (filed 12/22/2022), the Examiner does not agree with Umemoto “teaching away” from the teachings of Park and Kim due to the claimed positional structure. The thermal expansion layer 10 of Umemoto’s Fig. 1 is synonymous with 1st non-conductive resin layer, the conductive polymer layer 5 of Umemoto’s Fig. 1 is synonymous with 1st electrode layer, and the anode lead frame 1 of Umemoto’s Fig. 1 is synonymous with 1st conductive layer. Therefore, placing the thermal expansion layer 10 between the conductive polymer layer 5 and the anode lead frame 1. Additionally, the claimed positional structure has been established by Kim modifying Park, and the reference of Umemoto is only used to establish that a base resin includes a filler consisting of silica, in which the Applicant never addressed. According, to the rebuttal “of teaching away” by the Applicant, MPEP § 2143.01 should be consider in that the Umemoto reference would forego the benefits taught by the primary references of Park modified by Kim, thereby teaching away from the combination.
	The motivation to combine modified Park and Kim with Umemoto indicated in the last office action (mailed on 09/30/2021) is acceptable and not based solely on improper hindsight, as alleged by the Applicant on page 11, where one skilled in the arts would have the common sense to include a filler consisting of silica base resin indicated by See MPEP § 2145. 

	However, the Examiner does agree with the Applicant on pages 11-12 that the conductive resin layer of Kim cannot replace the plating layer of Park due to the increase ESR. Therefore, the Kim reference would forego the benefits taught by the primary references of Park, thereby teaching away from the combination, according to MPEP § 2143.01.

Nevertheless, Applicant’s Arguments (filed 12/22/2021) to the rejection of claims based on 102 and 103 are moot in view of new grounds of second Non-Final rejection. 

Examiner’s Note
A 2nd Non-Final will be ensued to emphasis the rejection of the claims based on the positional structure and motivation based on that positional structure in the new reference of Fujii et al. (US 2010/0039748 A1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 7, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (US 2019/0131076 A1 and Fukumura hereinafter), in view of Fujii et al. (US 2010/0039748 A1 and Fujii hereinafter).
Regarding claim 1, Fukumura discloses a multilayer electronic component (item 210 of Figs. 18-21 and ¶[0134] shows and indicates  multilayer electronic component 210 {multilayer ceramic capacitor}) comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween (items 12, 14, 16a, 16b of Figs. 4_6 and ¶[0062 & 0134] shows and indicates body 12 that includes dielectric layers 14, and first internal electrodes 16a and second internal electrodes 16b alternately stacked with dielectric layers 14 interposed in between), and having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (items 12a, 12b, 12e, 12f of Fig. 19 & items 12c, 12d of Fig. 20 and ¶[0056] shows and indicates where body 12 has first surface 12a and second surface 12b opposing each other in a stacking direction, third surface 12e {1st end surface} and fourth surface 12f {2nd end surface} connected to first surface 12a and second surface 12b and opposing each other, and fifth surface 12c {1st side surface} and sixth surfaces 12d {2nd side surface} connected to the first surface 12a & second surface 12b & third surface 12e & fourth surface 12f and opposing each other); a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer (items 24a, 26a, 16a, 20a, 28a of Fig. 19 and ¶[0069-0070_0073-0074_0079_0134 & 0136] shows and indicates first external electrode 24a {1st outer electrode} including first electrode layer 26a connected to first internal electrodes 16a {first outer electrode 24a is electrically connected to the first extension electrode portions 20a of the first inner electrode layers 16a indicated in ¶[0070] through first electrode layer 26a shown in Fig. 19} and first conductive resin layer 28a disposed on the first electrode layer 26a), and having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion along a portion of each of the first, second, fifth, and sixth surfaces (Figs. 18-20 and ¶[0136] shows first connection portion 24a_12e {first external electrode 24a provided on 1st end surface 12e} disposed on the third surface 12e of body 12, and first band portion 24a_12a_12b_12c_12d {first external electrode 24a provided on a portion of 1st main surface 12a & a portion of 2nd main surface 12b & a portion of the 1st side surface 12c & a portion of the 2nd side surface 12d as shown in Figs. 18-20} extending from first connection portion 24a_12e along a portion of each of the first surface 12a & second surface 12b & fifth surface 12c & sixth surface 12d shown in Fig. 18); a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer (items 24b, 26b, 16b, 20b, 28b of Fig. 19 and ¶[0069_0071_0073-0074_0079_0134 & 0137] shows and indicates second external electrode 24b {2nd outer electrode} including second electrode layer 26b connected to second internal electrodes 16b {second outer electrode 24b is electrically connected to the second extension electrode portions 20b of the second inner electrode layers 16b indicated in ¶[0071] through second electrode layer 26b shown in Fig. 19} and second conductive resin layer 28b disposed on the second electrode layer 26b), and having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion along a portion of each of the first, second, fifth, and sixth surfaces (Figs. 18-20 and ¶[0137] shows second connection portion 24b_12f {second external electrode 24b provided on 2nd end surface 12f} disposed on the fourth surface 12f of body 12, and second band portion 24b_12a_12b_12c_12d {second external electrode 24b provided on a portion of 1st main surface 12a & a portion of 2nd main surface 12b & a portion of the 1st side surface 12c & a portion of the 2nd side surface 12d as shown in Figs. 18-20} extending from second connection portion 24b_12f along a portion of each of the first surface 12a & second surface 12b & fifth surface 12c & sixth surface 12d shown in Fig. 18); and a first non-conductive resin layer and a second non-conductive resin layer disposed on the first, second, fifth, and sixth surfaces and spaced apart from each other (items 30, 30e, 30f of Figs. 18-19 and ¶[0073_0111 & 0135-0137] shows and indicates first non-conductive resin layer 30e {resin layers 30 of the multilayer ceramic capacitor 210 includes a fifth resin layer 30e} and second non-conductive resin layer 30f {resin layers 30 of the multilayer ceramic capacitor 210 include a sixth resin layer 30f} disposed on the first 12a, second 12b, fifth 12c, and sixth surfaces 12d and spaced apart from each other), wherein the first non-conductive resin layer extends between the first conductive layer and the first electrode layer of the first band portion (Figs. 18-19 and ¶[0135-0136] shows and indicates where first non-conductive resin layer 30e extends between first conductive resin layer 28a and first electrode layer 26a of the first band portion 24a_12a_12b_12c_12d), and the second non-conductive resin layer extends between the second conductive layer and the second electrode layer of the second band portion (Figs. 18-19 and ¶[0135 & 0137] shows and indicates where second non-conductive resin layer 30f extends between second conductive resin layer 28b and second electrode layer 26b of the second band portion 24b_12a_12b_12c_12d), and wherein each of the first and second non-conductive resin layers includes a base resin (Figs. 18-19 and ¶[0101] shows and indicates first non-conductive resin layer 30e and second non-conductive resin layer 30f each include an epoxy base resin).
Fukumura discloses the claimed invention except wherein base resin includes one or more fillers among a group consisting of silica, alumina, glass, and zirconium dioxide (ZrO2).
Fujii discloses wherein a base resin includes a filler consisting of alumina (items 3, 4, 6 of Fig. 2 and ¶[0027] indicates where base epoxy resin 6 {thermally-conductive insulator layer 6 electrically insulates metal case 4 and sprayed-metal electrodes 3, where positional structure has 6 [thermally-conductive insulator layer 6 is synonymous with non-conductive resin layer] between sprayed-metal electrodes 3 [sprayed-metal electrodes 3 is synonymous with electrode layer] and metal case 4 [metal case 4 is synonymous with conductive layer]} includes a filler consisting of alumina; therefore, the multilayer electronic component of Fukumura will have the non-conductive resin layers include a base resin, where the base resin in turn includes alumina fillers by incorporating the positional structure of the thermally-conductive insulator layer of Fujii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a base resin includes a filler consisting of alumina into the structure of Fukumura. One would have been motivated in the multilayer electronic component of Fukumura and have the base resin include a filler consisting of alumina in order to allow heat to transmit from the interior component to the exterior component, as indicated by Fujii in ¶[0027], in the multilayer electronic component of Fukumura.

Regarding claim 4, modified Fukumura discloses a multilayer electronic component, wherein, when a direction in which the third surface and the fourth surface of the body oppose each other is defined as a length direction of the body, the first non-conductive resin layer and the second non-conductive resin layer are spaced apart from each other in the length direction with a central portion of the body in the length direction interposed therebetween (Fukumura: Figs. 19-20 and ¶[0056 & 0135-0137] shows where a direction in which the third surface 12e and the fourth surface 12f of body 12 oppose each other is defined as a length direction 12e-12f of body 12; and where first non-conductive resin layer 30e and second non-conductive resin layer 30f are spaced apart from each other in the length direction 12e-12f with a central portion of body 12 in the length direction 12e-12f that is interposed in-between).

Regarding claim 6,  modified Fukumura discloses a multilayer electronic component, wherein each of the first and second conductive resin layers includes a conductive metal and a base resin (Fukumura: Figs. 18-19 and ¶[0089-0090] shows and indicates first external electrode 24a includes first conductive resin layer 28a and second external electrode 24b includes second conductive resin layer 28b, where both conductive resins 28a & 28b includes a conductive metal {Ag, Cu, or an alloy, where Cu or Ni is preferably used as the material of the metal particles} and a base resin {thermosetting resins}).

Regarding claim 7,  modified Fukumura discloses a multilayer electronic component, wherein each of the first and second conductive resin layers includes a plurality of metal particles, an intermetallic compound, and a base resin (Fukumura: Figs. 18-19 and ¶[0089-0090] & claims 16-17 shows and indicates where both first and second conductive resins 28a & 28b includes a plurality of metal particles of Cu, an intermetallic compound of Ag coating metal powder particle of Cu, and base resin epoxy resin).

Regarding claim 9,  modified Fukumura discloses a multilayer electronic component, wherein, when a portion between the first connection portion and the first band portion is defined as a first corner portion and a portion between the second connection portion and the second band portion is defined as a second corner portion, the first non-conductive resin layer is disposed to cover the first electrode layer of the first corner portion and the second non-conductive resin layer is disposed to cover the second electrode layer of the second corner portion (Fukumura: Figs. 18-20 and ¶[0056 & 0136-0137] shows where a portion between the first connection portion 24a_12e and the first band portion 24a_12a_12b_12c_12d is defining the first corner portion 24a-corner and a portion between the second connection portion 24b_12f and the second band portion 24b_110a_110b_110c_110d is defining the second corner portion 24b-corner; and where the first non-conductive resin layer 30e is disposed to cover the first electrode layer 26a of the first corner portion 24a-corner; and where the second non-conductive resin layer 30f is disposed to cover the second electrode layer 26b of the second corner portion 24b-corner).

Regarding claim 10, modified Fukumura discloses a multilayer electronic component, wherein the first non-conductive resin layer extends to a portion between the first conductive resin layer and the first electrode layer of the first connection portion, and the second non-conductive resin layer extends to a portion between the second conductive resin layer and the second electrode layer of the second connection portion (Fukumura: Figs. 18-20 and ¶[0056 & 0136-0137] shows where the first non-conductive resin layer 30e extends to a portion between the first conductive resin layer 28a and the first electrode layer 26a of the first connection portion 24a_12e; and where the second non-conductive resin layer 30f extends to a portion between the second conductive resin layer 28b and the second electrode layer 26b of the second connection portion 24f_12f).

Regarding claim 16,  Fukumura discloses a multilayer electronic component, wherein, in regions of the first and second connection portions corresponding to the third and fourth surfaces of the body, a portion of the first electrode layer is in contact with the first conductive resin layer through an opening of the first non-conductive resin layer, and a portion of the second electrode layer is in contact with the second conductive resin layer through an opening of the second non-conductive resin layer (Fukumura: Figs. 19_21 and ¶[0136-0137] shows where in the region of the first connection portion 24a_12e corresponding to the third surface 12e of body 12, a portion of the first electrode layer 26a is in contact with the first conductive resin layer 28a through an opening of the first non-conductive resin layer 30e as shown in Fig. 21; and where in the region of the second connection portion 24b_12f corresponding to the fourth surface 12f of body 12, a portion of the second electrode layer 26b is in contact with the second conductive resin layer 28b through an opening of the second non-conductive resin layer 30f).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of Fujii, as detailed in the rejection of claims 7 and 1, and in further view of Kim et al. (US 2017/0301468 A1 and Kim thereafter).
Regarding claim 8, modified Fukumura discloses a multilayer electronic component, wherein the plurality of metal particles include copper (Cu), and the intermetallic compound includes at least one of Ag (Fukumura: Figs. 18-19 and ¶[0089-0090] & claims 16-17 shows and indicates where both first and second conductive resins 28a & 28b includes a plurality of metal particles of Cu, an intermetallic compound of Ag coating metal powder particle of Cu). 
However, Fukumura and Fujii does not disclose wherein the intermetallic compound includes at least one of Ag3Sn, Ni3Sn4, Cu6Sn5, or Cu3Sn.
Kim discloses wherein the intermetallic compound includes Ag3Sn (items 132, 132b of Fig. 4 and ¶[0075-0076] shows and indicates where the intermetallic compound 132b {conductive connecting part 132b of conductive resin layer 132} includes Ag3Sn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the intermetallic compound includes Ag3Sn into the structure of modified Fukumura. One would have been motivated in the multilayer electronic component of modified Fukumura and have the intermetallic compound include Ag3Sn in order to form the intermetallic compound that contacts the first electrode layer while maintaining the Ag element in the intermetallic structure of the conductive resin layer and allow the low-melting point metal particles of the solder resin paste have flowability to flow into the surroundings of the first electrode layer, as indicated by Kim in ¶[0015 & 0076], in the multilayer electronic component of modified Fukumura.
In addition, the applicant has not disclosed that having the intermetallic compound include Ag3Sn solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the intermetallic compound include Ag3Sn, as shown by Kim, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of Fujii, as detailed in the rejection of claim 1, and in further view of Ahn et al.  (US 2012/0327555 A1 and Ahn thereafter).
Regarding claim 11, modified Fukumura discloses a multilayer electronic component, wherein, when a direction in which a third surface and the fourth surface of the body oppose each other is defined as a length direction of the body, a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are a percent of a length of the body in the length direction (Fukumura: Figs. 18-19 and ¶[0056_0069-0071_0073-0074_0079_0134 & 0136-0137] shows and indicates where when a direction in which the third surface 12e and the fourth surface 12f of body 12 oppose each other is defined as length 12e_12f in direction of body 12; and where the length of first conductive resin layer 28a of first band portion 24a_12a_12b_12c_12d and the length of the second conductive resin layer 28b of the second band portion 24b_12a_12b_12c_12d are a percent of length 12e_12f of body 12 in the length direction). 
However, Fukumura and Fujii does not disclose wherein the length of a first band portion and the length of a second band portion each are 10 to 20 percent of the length of the body in the length direction.
Ahn discloses wherein the length of a first band portion and the length of a second band portion each are 10 to 20 percent of the length of the body in the length direction (items A1, A2, C1, C2  of Fig. 2 and ¶[0098] & Example 3 of Table 2 & claim 2 shows and indicates where the length of the first band portion A1_C1 and a length of the second band portion A2_C2 each are 10 to 20 percent of a length of the body in the length direction of 3200 µm {(band portion A1_C1=[374 µm + 384 µm]/2=379 µm) and given 3200 µm representing the length distance "L" between the both ends of the ceramic body will then have 11.84% given Example 3 of Table 2; (band portion A2_C2=[342 µm + 355 µm]/2=348.5 µm) and given 3200 µm representing the length distance "L" between the both ends of the ceramic body will then have 10.89% given Example 3 of Table 2}; therefore, modified Fukumura will have a multilayer electronic component with the length of the first band portion of the first conductive portion and the length of the second band portion of the second conductive resin layer both are 10 to 20 percent of a length of the body in the length direction by incorporating Ahn's band dimensional structure of the external electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the length of a first band portion and the length of a second band portion each are 10 to 20 percent of the length of the body in the length direction into the structure of modified Fukumura. One would have been motivated in the multilayer electronic component of modified Fukumura and have the length of the first band portion and the length of the second band portion each are 10 to 20 percent of the length of the body in the length direction in order to reduce acoustic noise and mounting defects, as indicated by Ahn in Example 3 of Table 2, in the multilayer electronic component of modified Fukumura.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura in view of Fujii.
Regarding claim 17, Fukumura discloses a multilayer electronic component (item 210 of Figs. 18-21 and ¶[0134] shows and indicates  multilayer electronic component 210 {multilayer ceramic capacitor}) comprising: a body including dielectric layers, and first and second internal electrodes alternately stacked with respective dielectric layers interposed therebetween (items 12, 14, 16a, 16b of Figs. 4_6 and ¶[0062 & 0134] shows and indicates body 12 that includes dielectric layers 14, and first internal electrodes 16a and second internal electrodes 16b alternately stacked with dielectric layers 14 interposed in between), and having first and second surfaces opposing each other in a stacking direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (items 12a, 12b, 12e, 12f of Fig. 19 & items 12c, 12d of Fig. 20 and ¶[0056] shows and indicates where body 12 has first surface 12a and second surface 12b opposing each other in a stacking direction, third surface 12e {1st end surface} and fourth surface 12f {2nd end surface} connected to first surface 12a and second surface 12b and opposing each other, and fifth surface 12c {1st side surface} and sixth surfaces 12d {2nd side surface} connected to the first surface 12a & second surface 12b & third surface 12e & fourth surface 12f and opposing each other); a first external electrode including a first electrode layer connected to the first internal electrode and a first conductive resin layer disposed on the first electrode layer (items 24a, 26a, 16a, 20a, 28a of Fig. 19 and ¶[0069-0070_0073-0074_0079_0134 & 0136] shows and indicates first external electrode 24a {1st outer electrode} including first electrode layer 26a connected to first internal electrodes 16a {first outer electrode 24a is electrically connected to the first extension electrode portions 20a of the first inner electrode layers 16a indicated in ¶[0070] through first electrode layer 26a shown in Fig. 19} and first conductive resin layer 28a disposed on the first electrode layer 26a); a second external electrode including a second electrode layer connected to the second internal electrode and a second conductive resin layer disposed on the second electrode layer (items 24b, 26b, 16b, 20b, 28b of Fig. 19 and ¶[0069_0071_0073-0074_0079_0134 & 0137] shows and indicates second external electrode 24b {2nd outer electrode} including second electrode layer 26b connected to second internal electrodes 16b {second outer electrode 24b is electrically connected to the second extension electrode portions 20b of the second inner electrode layers 16b indicated in ¶[0071] through second electrode layer 26b shown in Fig. 19} and second conductive resin layer 28b disposed on the second electrode layer 26b); and a first non-conductive resin layer and a second non-conductive resin layer disposed on the first, second, fifth, and sixth surfaces and spaced apart from each other (items 30, 30e, 30f of Figs. 18-19 and ¶[0073_0111 & 0135-0137] shows and indicates first non-conductive resin layer 30e {resin layers 30 of the multilayer ceramic capacitor 210 includes a fifth resin layer 30e} and second non-conductive resin layer 30f {resin layers 30 of the multilayer ceramic capacitor 210 include a sixth resin layer 30f} disposed on the first 12a, second 12b, fifth 12c, and sixth surfaces 12d and spaced apart from each other), wherein the first non-conductive resin layer extends between the first conductive layer and the first electrode layer (Figs. 18-19 and ¶[0135-0136] shows and indicates where first non-conductive resin layer 30e extends between first conductive resin layer 28a and first electrode layer 26a), and the second non-conductive resin layer extends between the second conductive layer and the second electrode layer (Figs. 18-19 and ¶[0135 & 0137] shows and indicates where second non-conductive resin layer 30f extends between second conductive resin layer 28b and second electrode layer 26b), and wherein the first non-conductive resin layer includes one or more first openings through which a portion of the first electrode layer is exposed to the first conductive resin layer, and the second non-conductive resin layer includes one or more second openings through which a portion of the second electrode layer is exposed to the second conductive resin layer (Figs. 19_21 and ¶[0136-0137] shows where the first non-conductive resin layer 30e includes one first opening through which a portion of the first electrode layer 26a is exposed to the first conductive resin layer 28a as shown in Fig. 21; and where the second non-conductive resin layer 30f includes one second opening through which a portion of the second electrode layer 26b is exposed to the second conductive resin layer 28b as shown in Fig. 21), and wherein each of the first and second non-conductive resin layers includes a base resin (Figs. 18-19 and ¶[0101] shows and indicates first non-conductive resin layer 30e and second non-conductive resin layer 30f each include an epoxy base resin).
Fukumura discloses the claimed invention except wherein base resin includes one or more fillers among a group consisting of silica, alumina, glass, and zirconium dioxide (ZrO2).
Fujii discloses wherein a base resin includes a filler consisting of alumina (items 3, 4, 6 of Fig. 2 and ¶[0027] indicates where base epoxy resin 6 {thermally-conductive insulator layer 6 electrically insulates metal case 4 and sprayed-metal electrodes 3, where positional structure has 6 [thermally-conductive insulator layer 6 is synonymous with non-conductive resin layer] between sprayed-metal electrodes 3 [sprayed-metal electrodes 3 is synonymous with electrode layer] and metal case 4 [metal case 4 is synonymous with conductive layer]} includes a filler consisting of alumina; therefore, the multilayer electronic component of Fukumura will have the non-conductive resin layers include a base resin, where the base resin in turn includes alumina fillers by incorporating the positional structure of the thermally-conductive insulator layer of Fujii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a base resin includes a filler consisting of alumina into the structure of Fukumura. One would have been motivated in the multilayer electronic component of Fukumura and have the base resin include a filler consisting of alumina in order to allow heat to transmit from the interior component to the exterior component, as indicated by Fujii in ¶[0027], in the multilayer electronic component of Fukumura.

Regarding claim 19,  Fukumura discloses a multilayer electronic component, wherein the one or more first openings and the one or more second openings are arranged in only regions corresponding to the third and fourth surfaces of the body, respectively (Figs. 19_21 and ¶[0136-0137] shows where the one of the first opening is arranged in only region corresponding to the third surface 12e of body 12; and where the one of the second opening is arranged in only region corresponding to the fourth surface 12f of body 12).

Allowable Subject Matter
Claims 3, 5, 12-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for allowance is due to a multilayer electronic component, wherein each of the first and second non-conductive resin layers includes an epoxy resin and silica, and the content of the silica is 10 volume percent or more.
Regarding claim 5, the primary reason for allowance is due to a multilayer electronic component, wherein a gap between the first non-conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of a length of the body in the length direction.
Regarding claim 12, the primary reason for allowance is due to a multilayer electronic component, wherein a plurality of first and second island-shaped adhesive portions are disposed on the first electrode layer of the first connection portion and the second electrode layer of the second connection portion, respectively, and each of the plurality of first and second island-shaped adhesive portions includes a base resin.
Regarding claims 13-15, the primary reason for allowance is due to the dependency on claim 12.
Regarding claim 18, the primary reason for allowance is due to a multilayer electronic component, wherein the one or more first openings and the one or more second openings each include a plurality of discrete openings spaced apart from one another.
Regarding claim 20, the primary reason for allowance is due to a multilayer electronic component, wherein, when a direction in which the third surface and the fourth surface of the body oppose each other is defined as a length direction of the body, a gap between the first non-conductive resin layer and the second non-conductive resin layer is less than or equal to 30 percent of a length of the body in the length direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847